Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Examiner can find no evidence in the prior art that a ratio between a torsional stiffness of a ring carrier and the mesh stiffness of the gears is a known result effective variable. It is first noted that while optimization of mesh stiffness is old and well known in the art, see US 2015/0345398 paragraph [0027] and How to Evaluate Gear Mesh Stiffness in a Multibody Dynamics Model by Saomi, mesh stiffness alone is not the same design variable as torsional stiffness of the ring carrier over the mesh stiffness. Further the Applicant has stated that the arrangement of the claims provides an advantage over the prior art and as such this ratio is not simply an obvious design choice.
It is noted the European Search Opinion rejected the claims on art but was also unable to find the specific ratio of torsional stiffness to gear mesh ratio. However, the claims were rejected based on a design choice rationale under a European legal precedent regarding an “unusual parameter”. There is no such analogous legal basis to reject the claims in the United States.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WOODY A LEE JR/Primary Examiner, Art Unit 3745